
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


GLOBAL PARTNERS LP
LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective June 22, 2012)

SECTION 1.  Purpose of the Plan.

        The Global Partners LP Long-Term Incentive Plan (the "Plan") is intended
to promote the interests of Global Partners LP, a Delaware limited partnership
(the "Company"), by providing to Employees, Consultants and Directors incentive
compensation Awards for superior performance that are based on Units. The Plan
is also intended to enhance the ability of the Company and its Affiliates to
attract and retain the services of individuals who are essential for the growth
and profitability of the Company and to encourage those individuals to devote
their best efforts to advancing the business of the Company. The Plan is hereby
amended and restated in its entirety as of June 22, 2012 (the "Effective Date")
to incorporate prior amendments to the Plan and to make certain other changes.

SECTION 2.  Definitions.

        As used in the Plan, the following terms shall have the meanings set
forth below:

        "Affiliate" means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term "control" means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

        "ASC Topic 718" means Accounting Standards Codification Topic 718,
Compensation—Stock Compensation, or any successor accounting standard.

        "Award" means an Option, UAR, Restricted Unit, Phantom Unit, Unit Award
or Substitute Award granted under the Plan, and shall include any tandem DERs
granted with respect to Phantom Unit.

        "Award Agreement" means the written or electronic agreement by which an
Award shall be evidenced.

        "Board" means the Board of Directors of the General Partner.

        "Change of Control" shall have the meaning assigned to such term in the
applicable Award Agreement; provided, however, that if the applicable Award
Agreement does not define the term "Change of Control" (or a similar term), then
"Change of Control" means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any sale, lease, exchange
or other transfer or disposition (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company or the
General Partner to any Person and/or its Affiliates, other than to the Company,
the General Partner and/or any of their Affiliates; (ii) the consolidation,
reorganization, merger or other transaction pursuant to which more than 50% of
the combined voting power of the outstanding equity interests in the General
Partner cease to be owned by the Persons (including Affiliates thereof) who own
such interests as of the effective date of the initial public offering of Units;
or (iii) the General Partner (or one of its Affiliates) ceasing to be the
general partner of the Company.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Committee" means the Compensation Committee of the Board or such other
committee of the Board as may be appointed by the Board to administer the Plan.

-1-

--------------------------------------------------------------------------------



        "Consultant" means an independent contractor, other than a Director, who
performs services for the benefit of the Company or an Affiliate of the Company.

        "DER" means a distribution equivalent right, representing a contingent
right, granted in tandem with a Phantom Unit, to receive an amount in cash equal
to the cash distributions made by the Company with respect to a Unit during the
period such tandem Phantom Unit is outstanding.

        "Director" means a member of the Board who is not an Employee.

        "Employee" means any employee of the Company or an employee of an
Affiliate who performs services for the benefit of the Company or an Affiliate
of the Company.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Fair Market Value" means, as of any given date, the closing sales price
of a Unit on such date (or if there is no trading in the Units on such date, on
the next preceding date on which there was trading) on the New York Stock
Exchange or, if not listed on such exchange, on any other national securities
exchange on which the Units are listed or on an inter-dealer quotation system,
in any case, as reported in The Wall Street Journal (or other reporting service
approved by the Committee). Notwithstanding the foregoing, in the event Units
are not publicly traded at the time a determination of Fair Market Value is
required to be made hereunder, the determination of Fair Market Value shall be
made in good faith by the Committee and, to the extent applicable, in compliance
with Section 409A.

        "General Partner" means Global GP LLC, the general partner of the
Company.

        "Option" means an option to purchase Units granted under the Plan.

        "Participant" means any Employee, Consultant or Director granted an
Award under the Plan.

        "Person" means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

        "Phantom Unit" means a phantom (notional) Unit granted under the Plan
that, to the extent vested, entitles the Participant to receive a Unit or an
amount of cash equal to the Fair Market Value of a Unit, as determined by the
Committee in its discretion.

        "Restricted Period" means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
either not exercisable by or payable to the Participant, as the case may be.

        "Restricted Unit" means a Unit granted under the Plan that is subject to
a Restricted Period.

        "Rule 16b-3" means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.

        "SEC" means the Securities and Exchange Commission, or any successor
thereto.

        "Section 409A" means Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the Effective Date.

        "Substitute Award" means an Award granted pursuant to Section 6(f) of
the Plan.

        "Unit" means a common unit of the Company.

        "UDR" means a unit distribution right, granted in tandem with a
Restricted Unit, representing the right to receive distributions made by the
Company with respect to such Restricted Unit.

-2-

--------------------------------------------------------------------------------



        "Unit Appreciation Right" or "UAR" means an Award that, upon exercise,
entitles the holder to receive the excess of the Fair Market Value of a Unit on
the exercise date over the exercise price established for such Unit Appreciation
Right. Such excess shall be paid in Units or in cash as set forth in the
applicable Award Agreement.

        "Unit Award" means a grant of a Unit that is not subject to a Restricted
Period.

SECTION 3.  Administration.

        (a)    General.    The Plan shall be administered by the Committee.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of Units to be covered by Awards; (iv) determine the
terms and conditions of any Award; (v) determine whether, to what extent, and
under what circumstances Awards may be vested, settled, exercised, canceled, or
forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. In addition to the foregoing,
the Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive, and binding upon all Persons, including the
Company, any Affiliate, any Participant, and any beneficiary of any Award.

        (b)    Limitation of Liability.    The Committee and each member thereof
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to such member by any officer or Employee of the General
Partner, the Company or any of their respective Affiliates, the General
Partner's or the Company's legal counsel, independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or Employee of the General Partner, the Company or any
of their respective Affiliates acting at the direction or on behalf of the
Committee shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan, and shall, to the fullest extent
permitted by law, be indemnified and held harmless by the General Partner with
respect to any such action or determination.

        (c)    Prohibition on Repricing of Awards.    Subject to the provisions
of Section 4(c) hereof, the terms of outstanding Award Agreements may not be
amended without the approval of the Company's unitholders so as to (i) reduce
the per Unit exercise price of any outstanding Options or Unit Appreciation
Rights, (ii) cancel any outstanding Options or Unit Appreciation Rights in
exchange for cash or other Awards when the Option or Unit Appreciation Right
price per Unit exceeds the Fair Market Value of the underlying Units or
(iii) otherwise reprice any Option or Unit Appreciation Right. Subject to
Section 4(c), Section 7(c) and Section 8(l), the Committee shall have the
authority, without the approval of the unitholders of the Company, to amend any
outstanding Award to increase the per Unit exercise price of any outstanding
Options or Unit Appreciation Rights or to cancel and replace any outstanding
Options or Unit Appreciation Rights with the grant of Options or Unit
Appreciation Rights having a per Unit exercise price that is greater than or
equal to the per Unit exercise price of the original Options or Unit
Appreciation Rights.

-3-

--------------------------------------------------------------------------------



SECTION 4.  Units.

        (a)    Limits on Units Deliverable.    Subject to adjustment as provided
in Section 4(c), the maximum number of Units that may be delivered with respect
to Awards under the Plan is 4,300,000; provided, however, that if any Award
terminates or is canceled prior to and without delivery of Units or if an Award
is forfeited (including the forfeiture of Restricted Units) without the delivery
of Units, then the Units covered by such Award, to the extent of such
termination, cancellation, or forfeiture shall again be Units with respect to
which Awards may be granted. Units withheld from an Award to either satisfy the
exercise or other purchase price of an Award or the tax withholding obligations
of the General Partner or one of its Affiliates with respect to such Award, such
Units shall again be available for future delivery pursuant to other Awards
granted under the Plan. Notwithstanding the foregoing, there shall not be any
limitation on the number of Awards that may be granted under the Plan and paid
in cash, and any Units allocated to an Award payable in cash or Units shall, to
the extent paid in cash, be again available for delivery under the Plan with
respect to other Awards. With respect to UARs, the Company shall initially
allocate the full number of Units subject to the UAR, and shall, upon settlement
of the UAR, add back to the number of Units available under the Plan, the excess
of (i) the number of Units initially allocated with respect to the UAR over
(ii) the number of Units, if any, delivered in settlement of the UAR.

        (b)    Sources of Units Deliverable Under Awards.    Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market or from any Affiliate or any other Person, Units otherwise
issuable by the Company, or any combination of the foregoing, as determined by
the Committee in its sole discretion.

        (c)    Adjustments.    In the event that the Committee determines that
any distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
Change of Control, consolidation, split-up, spin-off, combination, repurchase,
or exchange of Units or other securities of the Company, issuance of warrants or
other rights to purchase Units or other securities of the Company, or other
similar transaction or event affects the Units such that an adjustment is
determined by the Committee to be appropriate in order to prevent the dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan, then the Committee shall, in such manner as it may
deem equitable, adjust any or all of (i) the number and type of Units (or other
securities or property) with respect to which Awards may be granted, (ii) the
number and type of Units (or other securities or property) subject to
outstanding Awards, (iii) the grant or exercise price with respect to any Award,
(iv) any other terms, conditions or limitations applicable to Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto) and/or (v) if deemed appropriate, make provision for a cash payment to
the holder of an outstanding Award; provided, that the number of Units subject
to any Award shall always be a whole number.

SECTION 5.  Eligibility.

        Any Employee, Consultant or Director shall be eligible to be designated
a Participant and receive an Award under the Plan. Notwithstanding the
foregoing, Employees, Consultants and Directors that provide services to an
Affiliate of the Company that is not considered a single employer with the
Company under Section 414(b) of the Code or Section 414(c) of the Code shall not
be eligible to receive Awards that are subject to Section 409A of the Code until
such Affiliate adopts the Plan as a participating employer in accordance with
Section 8(m). Further, if the Units issuable pursuant to an Award are intended
to be registered with the SEC under the Securities Act on a Form S-8
Registration Statement ("Form S-8"), then only Employees, Consultants, and
Directors of the Company or a parent or subsidiary of the Company (within the
meaning of General Instruction A.1(a) to Form S-8) will be eligible to receive
such an Award to the extent necessary pursuant to Form S-8 to ensure the
effective registration of the Units awarded pursuant to such an Award.

-4-

--------------------------------------------------------------------------------





SECTION 6.  Awards.

        (a)    Options.    The Committee shall have the authority to determine
the Employees, Consultants and Directors to whom Options shall be granted, the
number of Units to be covered by each Option, the exercise price therefor and
the conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan. Options that are intended to comply with Treasury
Regulation Section 1.409A-1(b)(5)(i)(A) or any successor regulation, may be
granted only if the requirements of Treasury Regulation
Section 1.409A-1(b)(5)(iii), or any successor regulation, are satisfied. Options
that are otherwise exempt from or compliant with Section 409A may be granted to
any eligible Employee, Consultant or Director.

        (i)    Exercise Price.    The exercise price per Unit under an Option
shall be determined by the Committee at the time the Option is granted and,
except with respect to Substitute Awards, may not be less than the Fair Market
Value of a Unit as of the date of grant.

        (ii)    Time and Method of Exercise.    The Committee shall determine
(a) the time or times at which an Option may be exercised in whole or in part
and the other exercise terms with respect to an Option, which may include,
without limitation, provisions for accelerated vesting upon the achievement of
specified performance goals or other events, and (b) in its discretion, the
method or methods by which payment of the exercise price with respect thereto
may be made or deemed to have been made, which may include, without limitation,
cash, check acceptable to the Company, a "cashless" exercise through a program
approved by the Company, with the consent of the Company, the withholding of
Units that would otherwise be delivered to the Participant upon the exercise of
the Option, other securities or other property, or any combination thereof,
having a Fair Market Value on the exercise date equal to the relevant exercise
price.

        (iii)    Forfeitures.    Except as otherwise provided in the terms of an
Award Agreement, upon termination of a Participant's employment or consulting
arrangement with the Company and its Affiliates or membership on the Board,
whichever is applicable, for any reason during the applicable Restricted Period,
all Options shall be forfeited by the Participant. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant's Options.

        (b)    UARs.    The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Unit Appreciation Rights shall be
granted, the number of Units to be covered by each grant, the exercise price
therefor and the conditions and limitations applicable to the exercise of the
Unit Appreciation Right, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan. However, UARs may only be granted
when the Units are publicly traded and shall terminate if the Units cease to be
publicly traded. UARs that are intended to comply with Treasury Regulation
Section 1.409A-1(b)(5)(i)(B) or any successor regulation may be granted only if
the requirements of Treasury Regulation Section 1.409A-1(b)(5)(iii), or any
successor regulation, are satisfied. UARs that are otherwise exempt from or
compliant with Section 409A may be granted to any eligible Employee, Consultant
or Director.

        (i)    Exercise Price.    The exercise price per Unit Appreciation Right
shall be determined by the Committee at the time the Unit Appreciation Right is
granted and, except with respect to Substitute Awards, may not be less than the
Fair Market Value of a Unit as of the date of grant.

        (ii)    Time of Exercise.    The Committee shall determine the time or
times at which a Unit Appreciation Right may be exercised in whole or in part
and the other exercise terms with respect a Unit Appreciation Right, which may
include, without limitation, accelerated vesting upon the achievement of
specified performance goals or other events.

-5-

--------------------------------------------------------------------------------



        (iii)    Forfeitures.    Except as otherwise provided in the terms of an
Award Agreement, upon termination of a Participant's employment or consulting
arrangement with the Company and its Affiliates or membership on the Board,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding Unit Appreciation Rights awarded the Participant shall be
automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant's Unit Appreciation Rights.

        (c)    Phantom Units.    The Committee shall have the authority to
determine the Employees, Consultants, and Directors to whom Phantom Units shall
be granted, the number of Phantom Units to be granted to each such Participant,
the Restricted Period, the time or conditions under which the Phantom Units may
become vested or forfeited, which may include, without limitation, a provision
for accelerated vesting upon the achievement of specified performance goals or
other events, and such other terms and conditions as the Committee may establish
with respect to such Awards, including whether DERs are granted with respect to
such Phantom Units.

        (i)    DERs.    To the extent provided by the Committee, in its
discretion, a grant of Phantom Units may include a tandem DER grant, which may
provide that such DERs shall be paid directly to the Participant, be credited to
a bookkeeping account (with or without interest in the discretion of the
Committee) subject to the same vesting restrictions as the tandem Award, or be
subject to such other provisions or restrictions as determined by the Committee
in its discretion. Absent a contrary provision in an Award Agreement, DERs shall
be paid to the Participant without restriction at the same time as ordinary cash
distributions are paid by the Company to its unitholders. Notwithstanding the
foregoing, DERs shall only be paid in a manner that is either exempt from or
compliant with Section 409A.

        (ii)    Forfeitures.    Except as otherwise provided in the terms of an
Award Agreement, upon termination of a Participant's employment or consulting
arrangement with the Company and its Affiliates or membership on the Board,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding Phantom Units awarded the Participant shall be automatically
forfeited on such termination. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant's Phantom Units.

        (iii)    Lapse of Restrictions.    Upon or as soon as reasonably
practical following the vesting of each Phantom Unit, subject to the provisions
of Section 8(b), the Participant shall be entitled to receive from the Company
one Unit or cash equal to the Fair Market Value of a Unit as of the vesting
date, as determined by the Committee in its discretion.

        (d)    Restricted Units.    The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Restricted Units
shall be granted, the number of Restricted Units to be granted to each such
Participant, the Restricted Period, the conditions under which the Restricted
Units may become vested or forfeited, which may include, without limitation, the
accelerated vesting upon the achievement of specified performance goals or other
events, and such other terms and conditions as the Committee may establish with
respect to such Awards.

        (i)    UDRs.    To the extent provided by the Committee, in its
discretion, a grant of Restricted Units may provide that distributions made by
the Company with respect to the Restricted Units shall be subject to the same
forfeiture and other restrictions as the Restricted Unit and, if restricted,
such distributions shall be held, without interest, until the Restricted Unit
vests or is forfeited with the UDR being paid or forfeited at the same time, as
the case may be. Absent such a restriction on the UDRs in an Award Agreement,
UDRs shall be paid to the holder of the Restricted Unit without restriction.
Notwithstanding the foregoing, UDRs shall only be paid in a manner that is
either exempt from or compliant with Section 409A.

-6-

--------------------------------------------------------------------------------



        (ii)    Forfeitures.    Except as otherwise provided in the terms of an
Award Agreement, upon termination of a Participant's employment or consulting
with the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all
outstanding Restricted Units awarded the Participant shall be automatically
forfeited on such termination. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant's Restricted
Units.

        (iii)    Lapse of Restrictions.    Upon or as soon as reasonably
practical following the vesting of each Restricted Unit, subject to the
provisions of Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit certificate so that the Participant
then holds an unrestricted Unit.

        (e)    Unit Awards.    Unit Awards may be granted under the Plan (i) to
such Employees, Consultants and/or Directors and in such amounts as the
Committee, in its discretion, may select and (ii) subject to such other terms
and conditions, including, without limitation, restrictions on transferability,
as the Committee may establish with respect to such Awards.

        (f)    Substitute Awards.    Awards may be granted under the Plan in
substitution for similar awards held by individuals who become Employees,
Consultants or Directors as a result of a merger, consolidation or acquisition
by the Company or one of its Affiliates of another entity or the assets of
another entity. Such Substitute Awards that are Options or Unit Appreciation
Rights may have exercise prices that are less than the Fair Market Value of a
Unit on the date of the substitution if such substitution complies with
Section 409A.

        (g)   General.

        (i)    Awards May Be Granted Separately or Together.    Awards may, in
the discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.

        (ii)   Limits on Transfer of Awards.

        (A)  Except as provided in paragraph (C) below or as provided in an
Award Agreement, each Option and Unit Appreciation Right shall be exercisable
only by the Participant during the Participant's lifetime, or by the person to
whom the Participant's rights shall pass by will or the laws of descent and
distribution.

        (B)  Except as provided in paragraph (C) below, no Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant other than by will or the
laws of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

        (C)  To the extent specifically provided or approved by the Committee
with respect to an Award, an Award may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities on such terms and conditions as the Committee
may from time to time establish or by will or the laws of descent and
distribution.

        (iii)    Term of Awards.    The term of each Award shall be for such
period as may be determined by the Committee.

-7-

--------------------------------------------------------------------------------



        (iv)    Unit Certificates.    All certificates for Units or other
securities of the Company delivered under the Plan pursuant to any Award or the
exercise thereof may be evidenced in any manner deemed appropriate by the
Committee, in its sole discretion, including, without limitation, in the form of
a certificate issued in the name of the Participant or by book entry, electronic
or otherwise, and shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and/or other requirements of the SEC, any securities exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be put on any
such certificates or book entry to make appropriate reference to such
restrictions.

        (v)    Consideration for Grants.    To the extent permitted by
applicable law, Awards may be granted for such consideration, including
services, as the Committee shall determine.

        (vi)    Delivery of Units or other Securities and Payment by Participant
of Consideration.    Notwithstanding anything in the Plan or any Award Agreement
to the contrary, subject to compliance with Section 409A, the Company shall not
be required to issue or deliver any certificates or make any book entries
evidencing Units pursuant to the exercise or vesting of any Award, unless and
until the Board or the Committee has determined, with advice of counsel, that
the issuance of such Units is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any securities exchange on which the Units are listed or traded, and the Units
are covered by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Participant make such reasonable covenants,
agreements, and representations as the Board or the Committee, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. Without limiting the generality of the foregoing, the delivery
of Units pursuant to the exercise or vesting of an Award may be deferred for any
period during which, in the good faith determination of the Committee, the
Company is not reasonably able to obtain or deliver Units pursuant to such Award
without violating applicable law or the applicable rules or regulations of any
governmental agency or securities exchange. No Units or other securities shall
be delivered pursuant to any Award until payment in full of any amount required
to be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.

        (vii)    Change of Control, Similar Events.    In the event of a Change
of Control, the Committee, in its sole discretion, may provide that all Awards
then outstanding shall become fully exercisable and payable in full, as the case
may be, on such Change of Control or at such earlier time as the Committee may
provide. In the event the Company or the General Partner shall become a party to
any corporate or partnership merger, consolidation, split-up, spin-off,
reorganization, or liquidation that does not constitute a Change of Control (a
"Similar Event"), the Committee, in its sole discretion, may provide for the
complete or partial acceleration of any time periods relating to the exercise or
vesting of any outstanding Award so that such Award may be exercised or paid in
full, as the case may be, on or before the date such Award would otherwise have
been exercisable or payable. In addition, in the event of a Change of Control or
a Similar Event the Committee may, without the approval of any Person, including
any Participant, in its sole discretion (A) cause any Award then outstanding to
be assumed by the surviving entity in such transaction; (B) require the
mandatory surrender to the Company by any Participant or beneficiary of some or
all of the outstanding Awards held by such Person (irrespective of whether such
Awards are then exercisable or payable under the provisions of the Plan) as of a
date specified by the Committee, in which event such Awards shall be cancelled
and each Person paid an amount of cash per unit equal to the amount that could
have been attained upon the exercise or vesting of such Award or realization of
the holder's rights had such Award been currently exercisable or payable;
(C) require the substitution of a new Award for some or all of the outstanding
Awards

-8-

--------------------------------------------------------------------------------



held by a holder (irrespective of whether such Awards are then exercisable or
vested under the provisions of the Plan) provided that any replacement or
substituted Award shall be equivalent in economic value to the holder, as
determined by the Committee; (D) make such adjustments to any Award then
outstanding as the Committee deems appropriate to reflect such Change of Control
or Similar Event; and (E) require that any Award must be exercised in connection
with or prior to the closing of such Change of Control or Similar Event, and
that if not so exercised such Award will expire. Any such determinations by the
Committee may be made generally with respect to all Participants, or may be made
on a case-by-case basis with respect to particular Participant(s).
Notwithstanding the foregoing or any provision contained in the applicable Award
Agreement, no Award that is subject to Section 409A shall be payable or
exerciseable as described above unless the Change of Control also constitutes a
"change in the ownership or effective control" or "in the ownership of a
substantial portion of the assets" within the meaning of the Section 409A.

SECTION 7.  Amendment and Termination.

        Except to the extent prohibited by applicable law:

        (a)    Amendments to the Plan.    Except as required by applicable law
or the rules of the principal securities exchange on which the Units are traded
and subject to Section 7(b) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan in any manner, without the consent
of any partner, Participant, other holder or beneficiary of an Award, or other
Person.

        (b)    Amendments to Awards.    Subject to Section 7(a), the Committee
may waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the rights or benefits of a Participant with
respect to such Award without the consent of such Participant.

        (c)    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.    The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c) of the Plan) affecting the Company or the financial statements of
the Company, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or an
outstanding Award. Without limiting the foregoing, the Committee, in its sole
discretion, without the consent of any Participant or holder of an Award, and on
such terms and conditions as it deems appropriate, may take any one or more of
the following actions:

        (i)    provide for either (A) the termination of any Award in exchange
for a payment in an amount, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant's
rights under such Award (and, for the avoidance of doubt, if as of the date of
the occurrence of such transaction or event the Committee determines in good
faith that no amount would have been attained upon the exercise of such Award or
realization of the Participant's rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Participant's rights had such Award
been currently exercisable or payable or fully vested;

        (ii)   provide that such Award be assumed by the successor or survivor
entity, or a parent or subsidiary thereof, or be exchanged for similar options,
rights or awards covering the equity of the successor or survivor, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;

-9-

--------------------------------------------------------------------------------



        (iii)  make adjustments in the number and type of Units (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Awards or in the terms and conditions of (including the
exercise price), and the vesting and performance criteria included in,
outstanding Awards, or both;

        (iv)  provide that such Award shall vest or become exercisable or
payable, notwithstanding anything to the contrary in the Plan or the applicable
Award Agreement; and

        (v)   provide that such Award shall vest or become exercisable or
payable, notwithstanding anything to the contrary in the Plan or the applicable
Award Agreement.

Notwithstanding the foregoing, (i) with respect to an above event that is an
"equity restructuring" event that would be subject to a compensation expense
pursuant to ASC Topic 718, or any successor accounting standard, the provisions
in Section 4(c) shall control to the extent they are in conflict with the
discretionary provisions of this Section 7(c); provided, however, that nothing
in this Section 7(c) or Section 4(c) shall be construed as providing any
Participant or any beneficiary any rights with respect to the "time value",
"economic opportunity" or "intrinsic value" of an Award or limiting in any
manner the Committee's actions that may be taken with respect to an Award as set
forth above or in Section 4(c); and (ii) no action shall be taken under this
Section 7(c) which shall cause an Award to fail to comply with Section 409A, to
the extent Section 409A is applicable to such Award.

SECTION 8.  General Provisions.

        (a)    No Rights to Award.    No Person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Participants. The terms and conditions of Awards need not be the
same with respect to each recipient.

        (b)    Tax Withholding.    Unless other arrangements have been made that
are acceptable to the General Partner, the General Partner and each of its
Affiliates is authorized to deduct or withhold from any Award, or cause to be
deducted or withheld, from any payment due or transfer made under any Award or
from any compensation or other amount owing to a Participant the amount (in
cash, Units, other securities or property, or Units that would otherwise be
issued or delivered pursuant to such Award) of any applicable taxes payable in
respect of the grant or settlement of an Award, its exercise, the lapse of
restrictions thereon, or any other payment or transfer under an Award or under
the Plan and to take such other action as may be necessary in the opinion of the
General Partner to satisfy its withholding obligations for the payment of such
taxes. Notwithstanding the foregoing, with respect to any Participant who is
subject to Rule 16b-3, except as otherwise provided in any tax withholding
policy or procedure adopted by the General Partner, such tax withholding
automatically shall be effected by the General Partner or one of its Affiliates
either by (i) withholding Units otherwise deliverable to the Participant on the
vesting or payment of such Award or (ii) requiring the Participant to pay an
amount equal to the applicable taxes payable in cash. In the event that Units
that would otherwise be issued pursuant to an Award are used to satisfy such
withholding obligations, the number of Units which may be withheld or
surrendered shall be limited to the number of Units which have a Fair Market
Value (which, in the case of a broker-assisted transaction, shall be determined
by the Committee, consistent with applicable provisions of the Code), on the
date of withholding, equal to the aggregate amount of such liabilities based on
the minimum statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such supplemental
taxable income.

        (c)    No Right to Employment or Services.    The grant of an Award
shall not be construed as giving a Participant the right to be retained in the
employ of the General Partner or any of its Affiliates or to remain on the Board
or a Consultant, as applicable. Further, the General Partner or any of its
Affiliates may at any time dismiss a Participant from employment or terminate a
consulting

-10-

--------------------------------------------------------------------------------



relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement.

        (d)    Governing Law.    The validity, construction, and effect of the
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.

        (e)    Severability.    If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

        (f)    Other Laws.    The Committee may refuse to issue or transfer any
Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or result in
recoverable short-swing profits under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

        (g)    No Trust or Fund Created.    Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

        (h)    No Fractional Units.    No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

        (i)    Headings.    Headings are given to the Sections and subsections
of the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

        (j)    Facility Payment.    Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee, is unable to
properly manage his financial affairs, may be paid to the legal representative
of such person, or may be applied for the benefit of such person in any manner
which the Committee may select, and the Company shall be relieved of any further
liability for payment of such amounts.

        (k)    Gender and Number.    Words in the masculine gender shall include
the feminine gender, the plural shall include the singular and the singular
shall include the plural.

        (l)    Section 409A.    To the extent that the Committee determines that
any Award granted under the Plan is subject to Section 409A, the Award Agreement
evidencing such Award shall include the terms and conditions required by
Section 409A. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A. Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date, the
Committee determines that any Award may be subject to Section 409A, the
Committee may adopt such amendments to the Plan and the applicable Award
Agreement, adopt other policies and procedures (including amendments, policies

-11-

--------------------------------------------------------------------------------



and procedures with retroactive effect), and/or take any other actions that the
Committee determines are necessary or appropriate to preserve the intended tax
treatment of the Award, including without limitation, actions intended to
(i) exempt the Award from Section 409A or (ii) comply with the requirements of
Section 409A; provided, however, that nothing herein shall create any obligation
on the part of the Committee, the Company, the General Partner or any of their
respective Affiliates to adopt any such amendment, policy or procedure or take
any such other action, nor shall the Committee, the Company, the General Partner
or any of their respective Affiliates have any liability for failing to do so.
Notwithstanding any provision in the Plan to the contrary, the time of payment
with respect to any Award that is subject to Section 409A shall not be
accelerated, except as permitted under Treasury Regulation
Section 1.409A-3(j)(4).

        (m)    Participation by Affiliates.    With the consent of the
Committee, any Affiliate of the Company that is not considered a single employer
with the Company under Section 414(b) of the Code or Section 414(c) of the Code
may adopt the Plan for the benefit of its Employees, Consultants or Directors by
written instrument delivered to the Committee before the grant to such
Affiliate's Employees, Consultants or Directors under the Plan of any Award that
is subject to Section 409A of the Code. In making Awards to Consultants and
Employees employed by an entity other than the General Partner, the Committee
shall be acting on behalf of the Affiliate, and to the extent the Company has an
obligation to reimburse the Company for compensation paid to Consultants and
Employees for services rendered for the benefit of the Company, such payments or
reimbursement payments may be made by the Company directly to the Affiliate.

        (n)    Clawback.    Notwithstanding any provisions in the Plan to the
contrary, to the extent required by (i) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any SEC rule or any applicable securities exchange
listing standards and/or (ii) any policy that may be adopted by the Board,
Awards and amounts paid or payable pursuant to or with respect to Awards shall
be subject to clawback to the extent necessary to comply with such law(s) and/or
policy, which clawback may include forfeiture, repurchase and/or recoupment of
Awards and amounts paid or payable pursuant to or with respect to Awards.

SECTION 9.  Term of the Plan.

        The Plan, as amended and restated hereby, shall be effective as of
June 22, 2012 and shall continue until the earliest of (i) the date terminated
by the Board or the Committee, (ii) the date Units are no longer available for
Awards under the Plan or (iii) June 22, 2022. However, any Award granted prior
to such termination, and the authority of the Board or the Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date. Notwithstanding the foregoing, this amendment and restatement of the Plan
is expressly conditioned upon the approval by the holders of a majority of all
Units present, or represented, and entitled to vote at a meeting of the
Company's unitholders. If the unitholders of the Company should fail to so
approve the Plan, this amendment and restatement of the Plan shall not be of any
force or effect.

-12-

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

